DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, 15-16, 17-19 and 24-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 9 (and dependent claims 10-11, 13, 15-16 and 24-25 dependent thereon), line 9, the limitation “a first conductive via passing through a first conductive pad” is unclear.  It is not clear where “a first conductive pad” is located in the device.  In the other words, the location of “a first conductive pad” has not been defined anywhere in the claim language.
● Independent claim 9 (and dependent claims 10-11, 13, 15-16 and 24-25 dependent thereon), line 11, the limitation “a second conductive via passing through a second conductive pad” is unclear.  It is not clear where “a second 
● Claim 13, the limitation “according to claim 12” is unclear.  It is not clear because it depends on canceled claim 12.
● Claim 15, the limitation “according to claim 14” is unclear.  It is not clear because it depends on canceled claim 14.
● Independent claim 17 (and dependent claims 18-19 dependent thereon), lines 8-9, the limitation “wherein the redistribution layer (RDL) is serving as a hard mask” is unclear.  It is noted that the redistribution layer (RDL) is implied as a layer 40 in Fig. 1.  However, the conductive pattern 88 in Fig. 1 is serving as a hard mask, but not the redistribution layer (RDL) 40 (see paragraph [0038] of the present application).  Therefore, for the examination purpose, the conductive pattern is assumed as a hard mask. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 17, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 10,096,571).
Regarding claim 1, Yu (Fig. 45) discloses a semiconductor device package, comprising: a first substrate 108 (labeled in Fig. 1, corresponding to bottom layer of 
Regarding claim 2, 21 and 23, Yu (Fig. 45) further discloses: the first conductive via 4306 is electrically connected to the first conductive pad and the second conductive via 4306 is electrically connected to the second conductive pad; the first substrate and the second substrate are laterally disposed, and wherein the first substrate is separated 
Regarding claim 17, Yu (Fig. 45) discloses a method for manufacturing a semiconductor device package, comprising: providing a first substrate 108 (labeled in Fig. 1, corresponding to bottom layer of 4302C) and a second substrate 108 (labeled in Fig. 1, corresponding to bottom layer of 4302B); reconstituting the first substrate and the second substrate; forming a molding compound 4304 (labeled in Fig. 43) to encapsulate the first substrate and the second substrate and obtaining an encapsulant surface of the molding compound; attaching an adhesive layer 3816 (labeled in Fig. 38, corresponding to bottom layer of 4302D) on the encapsulant surface; attaching a redistribution layer (RDL) 4302D (excluding the adhesive layer 3816) over the encapsulant surface, wherein a conductive pattern 4308 of the RDL is serving as a hard mask; forming a first via 4306 trench (corresponding to a stack of 2 vertical vias 4306) by removing a portion of the RDL and the encapsulant surface; forming a seed layer (not shown, see column 7, lines 19-29) in the first via trench, and filling a conductive material 4306 in the via trench, wherein the conductive material passes through the adhesive layer 3816 and the encapsulant surface of the molding compound and is electrically connected to a conductive pad of the first substrate.
Claim(s) 1-2, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2018/0352658).
Regarding claim 1, Yang (Figs. 1 and 4E) discloses a semiconductor device package, comprising: a first substrate 112 having a first surface and a second surface opposite to the first surface; a second substrate 120 having a first surface and a second 
Regarding claims 2, 21 and 23, Yang (Figs. 1 and 4E) further discloses: the first conductive via (170, 260) is electrically connected to the first conductive pad and the second conductive via (170, 260) is electrically connected to the second conductive pad; the first substrate 112 and the second substrate 120 are laterally disposed, and wherein the first substrate is separated from the second substrate by the molding compound 130; and the first substrate and the second substrate are core substrates (disposed within the molding compound).
Claim(s) 1-2, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al (US 2016/0293535).

Regarding claims 2, 21 and 23, Fukasawa (Fig. 17) further discloses: the first conductive via (21x, 51x, 71x) is electrically connected to the first conductive pad and the second conductive via (21x, 51x, 71x) is electrically connected to the second conductive pad; the first substrate 11 and the second substrate 100 are laterally disposed, and wherein the first substrate is separated from the second substrate by the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 10,096,571) or Yang (US 2018/0352658).
Regarding claim 4, neither Yu nor Yang disclose the aperture of at least one of the first conductive via and second conductive via is in a range as claimed.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Furthermore, Yu also teaches that the aperture of the vias can be adjusted based on a desired height-to-width aspect ratio for the vias (column 8, lines 4-14). Therefore, it would have been obvious to form the aperture of at least one of the first conductive via and second conductive via of Yu or Yang within a range as claimed because the apertures of the first and second 
Regarding claim 22, neither Yu nor Yang disclose the first substrate is electrically connected to the second substrate through the first conductive via, the redistribution layer (RDL), and the second conductive via.
However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, Yu further teaches that the first conductive via, the second conductive via and the redistribution layer may electrically connect the first substrate and the second substrate from any point in the package (column 16, lines 13-19).  Therefore, it would have been obvious to modify the device of Yu or Yang by having the first substrate electrically connected to the second substrate through the first conductive via, the redistribution layer (RDL), and the second conductive via because rearranging of the first conductive via, the redistribution layer (RDL) and the second conductive via, where needed, is a matter of obvious design choice depending upon the requirement of the circuit layout. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 10,096,571) in view of Kim et al (US 2016/0141246).
Regarding claim 5, Yu does not disclose a top surface of at least one of the first conductive via and second conductive via has a dimple recess.
However, Kim (Fig. 6) teaches a conductive via comprising a dimple recess140t.  Accordingly, it would have been obvious to modify the device of Yu by forming a top surface of at least one of the first conductive via and second conductive via having a 
Regarding claim 6, Yu does not disclose the depth of the dimple recess is in a range as claimed.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to have the depth of the dimple recess in a range as claimed because the depth of the dimple recess can be optimized during routine experimentation depending upon the material which is used for filling the conductive via.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Claims 5-6, 17-18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0352658) in view of Kim et al (US 2016/0141246).
Regarding claim 5, Yang does not disclose a top surface of at least one of the first conductive via and second conductive via has a dimple recess.
However, Kim (Fig. 6) teaches a conductive via comprising a dimple recess140t.  Accordingly, it would have been obvious to modify the device of Yang by forming a top surface of at least one of the first conductive via and second conductive via having a dimple recess in order to improve electromigration resistance of the conductive via through controlling the top surface of the conductive via, as taught by Kim ([0005]).

However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, it would have been obvious to have the depth of the dimple recess in a range as claimed because the depth of the dimple recess can be optimized during routine experimentation depending upon the material which is used for filling the conductive via.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claim 17, Yang (Figs. 1 and 4E) discloses a method for manufacturing a semiconductor device package, comprising: providing a first substrate 112 and a second substrate 120; reconstituting the first substrate and the second substrate, forming a molding compound 130 to encapsulate the first substrate and the second substrate and obtaining an encapsulant surface of the molding compound 130; attaching an adhesive layer 180 on the encapsulant surface; attaching a redistribution layer (RDL) 150 over the encapsulant surface, wherein the redistribution layer (RDL) 150 is serving as a hard mask; forming a first via trench (170, 260) by removing a portion of the RDL 150 and the encapsulant surface; and filling a conductive material in the via trench (170, 260), wherein the conductive material passes through the adhesive 
Yang does not disclose forming a seed layer in the first via trench.
However, Kim (Fig. 17) further teaches forming a seed layer 140P-2 ([0202]) in the first via trench before filling conductive material in the via trench.  Accordingly, it would have been obvious to modify the device of Yang by forming a seed layer in the first via trench because it is commonly used for the known purpose of facilitating filling of the vias by the reflowed material of the contacts.
Regarding claims 18-19, Yang (Figs. 1 and 4E) further discloses: forming the first via trench comprises performing a laser drilling operation ([0041]); and the laser drilling operation is performed by using a conductive pattern 150 of the RDL as a hard mask (see Fig. 2L).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all of the limitation of claim 7 (and claim 8 dependent thereon), including: a conductive pad on the top surface of the redistribution layer (RDL), wherein the conductive pad has two dish structures and a portion of the dimple recess is extended between the two dish structures of the conductive pad.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.

[AltContent: arrow][AltContent: textbox (Adhesive layer)]
[AltContent: textbox (Molding 4304)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd substrate)][AltContent: textbox (1st substrate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (RDL)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (1st conductive via)][AltContent: textbox (2nd conductive via)][AltContent: oval][AltContent: oval]                
    PNG
    media_image1.png
    285
    414
    media_image1.png
    Greyscale


Rejection over Yu et al
a) Applicant (pages 8-10 of remark) argues that Fig. 45 of Yu does not disclose “an adhesive layer disposed over the firs substrate, the second substrate, and stacked with the redistribution layer (RDL)” as recited in claim 1.
This argument is not persuasive because Fig. 45 reproduced above clearly discloses “Adhesive layer” disposed over the first substrate 108, the second substrate 108, and stacked with the redistribution layer “RDL” as claimed.
b) Applicant (page 10 of remark) argues that Fig. 45 of Yu does not disclose “a molding compound encapsulating the first substrate and the second substrate, wherein the adhesive is disposed on the molding compound” as recited in claim 1.
This argument is not persuasive because Fig. 45 reproduced above clearly discloses a “Molding compound 4304” encapsulating “1st substrate” and the “2nd 
c) Applicant (page 10 of remark) argues that Fig. 45 of Yu does not disclose “the first conductive via passes through the adhesive layer and a portion of the molding compound and contacts a first conductive pad disposed on the first surface of the first substrate, and wherein the second conductive via passes through the adhesive layer and a portion of the molding compound and contacts a second conductive pad disposed on the first surface of the second substrate” as recited in claim 1.
This argument is not persuasive because Fig. 45 reproduced above clearly discloses the “1st conductive via passes through the “Adhesive layer” and a portion of the “Molding compound 4304” and contacts a first conductive pad disposed on the first surface of the “1st substrate”, and wherein the “2nd conductive via” passes through the “Adhesive layer” and a portion of the “Molding compound 4304” and contacts a second conductive pad disposed on the first surface of the “2nd substrate” as claimed.

Rejection over Yang
a) Applicant (pages 10-11 of remark) argues that Fig, 3 of Yang does not disclose “the adhesive layer is disposed on the molding compound” as recited in claim 1.
This argument is moot because in the new ground of rejection, if the layer 180 in Fig. 4E of Yang is interpreted as “an adhesive layer” and the layer 130 is interpreted as “a molding compound” then Fig. 4E clearly discloses “the adhesive layer” 180 is disposed on “the molding compound” 130 as claimed.

This argument is not persuasive because the conductive pattern 150 of the RDL in Fig. 4E of Yang clearly functions as “a hard mask” for forming a first via trench 170. 

Rejection over Fukasawa

Applicant (pages 12 -13 of remark) argues that elements 51x and 71x in Fig. 1A of Fukasawa are two different conductive vias and they are not “a first conductive via” or “a second conductive via” as claimed.
This argument is not persuasive because claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 494F. 2d 1399, 181 USPQ 641 (CCPA 1974).  Therefore, as broadly interpreted, “a first conductive via” or “a second conductive via” as claimed does not exclude a combination of two sub-conductive vias 51x and 71x of Fukasawa.

Rejection over Kim

Applicant (pages 13-14 of remark) argues that it would not be obvious to combine Yang with Kim because Kim does not suggest “a portion of the dimple recess is extended between the dish structure of the first conductive pad and the second conductive pad” as recited in claim 9, or “a conductive pad on the top surface of the redistribution layer (RDL), wherein the conductive pad has two dish structures and a portion of the dimple recess is extended between the two dish structures of the conductive pad” as recited in claim 7.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817